Case 3:18-cV-02079-S Document 11-1 Filed 10/30/18 Page 1 of 12 Page|D 41

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

KATELYN HANKS,

Plaintitf,
CIVIL ACTION

VS.

)
)
)
)
)
) File No_ 3;18-CV-02079-S
JERRY’S SUPERMARKETS, INC. and )
JSM DEVELOPMENT COMPANY, L_P_, )
)
)

Defendants.
CONSENT DECREE

This Consent Decree (this “Agreement”) is made and entered into by
and between KATELYN HANKS referred to in this Agreement as (“Plaintiff”)
and JERRY’S SUPERMARKE'I`S, INC. AND JSM DEVELOPMENT
COMPANY, L.P. (“Defendants”). The signatories to this Agreement will be
referred to jointly as the “Parties.” This Agreement is made as a
compromise between the Parties for the complete and final settlement of
their claims, differences, and causes of action with respect to the dispute
described below.

Preamble

WHEREAS, on or about August 9, 2018, Plaintiff filed an action in
the United States District Court for the Northern District of Texas, entitled
Katelyn Hanks v. Jerry’s Supermarkets, Inc. and JSM Development
Company, L.P., Case No: lS-CV-02079 (the “Action”), wherein Plaintiff
asserted claims for injunctive relief against Defendants based upon
purported violations of Title III of the Americans with Disabilities Act, 42
U.S.C. 12181, et seq. (“ADA”) and related claims for relief respecting the
real property located at or about 532 W. Jefferson Boulevard, Dallas, TX
75208, Dallas County Property Appraiser’s Parcel ID:
00317400540180000 (the “Facility”);

WHEREAS, the Parties desire to compromise and fully and finally
resolve and settle all actual and potential claims or litigation between
them, to avoid the uncertainty, time and expense that would accompany
such litigation;

WHEREAS, the Parties have agreed to enter into this Agreement
pursuant to which each and every claim and/or cause of action asserted
or that could have been asserted by Plaintiff against Defendants shall be

l

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 2 of 12 Page|D 42

fully, forever, and finally released; and

NOW, THEREFORE, in consideration of the covenants and mutual
promises and agreements contained herein, and other valuable
consideration, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1. Attorney’s Fees and Costs

1.1 Plaintiff and Defendants shall execute this Agreement and
Plaintiff’s counsel, Douglas S. Schapiro, Esq., Schapiro Law Group, P.L.,
21301 Powerline Road, Suite 106, Boca Raton, FL 33433. Plaintiff’s
Counsel shall prepare a Joint Stipulation to Approve Consent Decree and
Dismissal of Defendants with Prejudice to be distributed to all Parties for
execution. Defendants agree to pay a total settlement amount of
$4,800.00 comprising of attorney’s fees and costs of $4,500.00 and a
reinspection fee of $300.00 (the “Settlement Payment”). All payments
shall be made payable to “Schapiro Law Group, P.L. Trust Account,”
with an indication that the check is issued “in settlement of Case No. 18-
CV-02079.

1.2 Upon delivery to Plaintist Counsel of the fully executed
Agreement and payment due with the executed Agreement referenced in
1.1 above Plaintiff shall promptly file the Joint Stipulation to Approve
Consent Decree and Dismissal of Defendants with Prejudice, attaching a
copy of the fully executed Agreement and proposed order of dismissal with
prejudice

1 .3 Plaintiff agrees to take any and all additional steps required to
obtain dismissal of the Action as set forth above. Except as set forth herein,
each Party shall be responsible for payment of his or its own litigation
expenses, costs and attorneys’ fees.

1.4 Plaintiff and Plaintifi’s Counsel acknowledge and agree that
they are solely and entirely responsible for the payment and discharge of
all federal, state, and local taxes, if any, that may, at any time, be found
to be due upon or as a result of the Payment hereunder. Plaintiff and
Plaintiff’s Counsel, and each of them, expressly acknowledge that
Defendants have not made any representations regarding the tax
consequences of any Payment received pursuant to this Agreement.

1.5 The Parties agree that a condition precedent for the validity
of this Agreement is the Court’s retaining jurisdiction to enforce the
Agreement.

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 3 of 12 Page|D 43

2. Alterations or Modifications to the Facilities

2.1 The Parties hereto acknowledge and stipulate that Defendants
shall modify or alter the items expressly identified by and in the manner
specified in Exhibit “A.” The repairs or modifications identified in Exhibit
“A” shall be completed in all respects no later than six (6) months from
the effective date of the execution of this Agreement, which shall be the
date indicated by the last signatory to the Agreement. The time period
for Completion by Defendants shall be subject to acts of God, force
majeure, or events beyond the control of Defendants, such as inability to
obtain building or zoning permits, failure of the city/ county or state
inspectors to make inspections, city/ county/ state work on adjacent
roadways/ sidewalks which delay implementation of this Agreement,
contractor defaults or work stoppages. In the event of such unforeseen
circumstances, the time period for completion of the alterations or
modifications in Exhibit “A” shall be extended by the number of days
reasonably attributable to such delay-causing event as long as
Defendants provide notice to Plaintiff’s Counsel prior to the original
completion date set forth above.

2.2 Upon completion of the removal of the barriers and the
alterations and modifications set forth in Exhibit “A”, Defendants shall
provide written notice by certified or registered mail or via e-mail to
Plaintiff’s Counsel.

2.3 Right to Inspection: The Parties stipulate that after Plaintiff’s
Counsel receives notice of the completion of the alterations or
modifications described in Exhibit “A” or after the elapse of the six (6)
month time period set forth in Section 2. 1 above, whichever is sooner,
Plaintiff may inspect the Facility to ensure that Defendants have completed
the repairs or modifications described in Exhibit “A.” Defendants shall
provide Plaintiff or their representative reasonable access to the Facility to
verify completion of the work described in Exhibit “A.”

2.4 If an inspection contemplated herein reveals that any of the
alterations or modifications described in Exhibit “A” have not been
performed in a manner that does not materially comply with Exhibit “A,”

Plaintiff shall have the right to enforce this Agreement pursuant to Section
3.1.

2.5 lt is agreed by all parties that if and upon all of the above
modifications being completed as set forth in Exhibit “A,” the Facility will
be fully compliant with the ADA pursuant to the readily achievable
standard.

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 4 of 12 Page|D 44

3. Enforcement Provisions

3.1 In the event the alterations and modifications described in
Exhibit “A” are not completed in the manner and time frame set forth in
this Agreement, Plaintiff shall be entitled to file an action to obtain specific
performance against Defendants or otherwise enforce the requirements of
this Agreement. In any action to enforce this Agreement, the parties agree
Defendants’ failure to timely modify the property pursuant to Section 2.1
above is a material breach of the Agreement.

4. Comgromise

4.1 The Parties agree and acknowledge that this Agreement is the
result of a compromise and shall never be construed as an admission of
any liability, wrongdoing, or responsibility on the part of the Released
Parties (as defined in Section 5.1 below). The Released Parties expressly
deny any such liability, wrongdoing, or responsibility

5. Mutua.l Release

5.1 In exchange for the good and valuable consideration set forth
herein the sufficiency of which is hereby acknowledged, the Parties hereto
mutually release each other, or through their corporate capacity, agents,
employees, family members, partners, successors, assigns, and heirs,
along with anyone claiming by or through them, jointly and severally
(collectively the “Releasing Parties”) hereby release, acquit, satisfy and
discharge the other, and along with any and all of their predecessors,
agents, employees, assigns, heirs, officers, directors, shareholders,
members, affiliated entities, and any entity or person related to them,
jointly and severally, (hereinafter the “Released Parties”) from any and all
claims, demands, liabilities, debts, judgments, damages, expenses,
actions, causes of action or suits of any kind which the Releasing Parties
may~ have, may have had, or may hereafter raise against the Released
Parties, including but not limited to this subject litigation arising under
Title IIl of the ADA including all claims by the Releasing Parties for
attorneys’ fees and costs, expert fees, litigation expenses, or any other
amount, fee, and/ or cost, with the exception of the attorneys’ fees and
costs required to be paid by the Defendants pursuant to paragraph l of
this Agreement and any attorney’s fees and costs incurred in the any
future enforcement of this Agreement. This Release is strictly limited to
the Facility.

5.2 As a material inducement for Defendants to enter into this
Agreement, Plaintiff represents and warrants that he is not aware of any
pending tort, contract, or other legal claims against Defendants, other
than the specific claims brought in this Action under Title lll of the ADA,

4

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 5 of 12 Page|D 45

which are released under this Agreement.

5.3 Plaintiff represents and warrants that no portion of any of the
matters released by this Agreement and no portion of any recovery or
settlement to which they might be entitled have been assigned or
transferred to any other person, firm, or corporation not a Party to this
Agreement, in any manner, including by way of subrogation or operation
of law or otherwise

6. Notice

6.1 Unless otherwise provided in this Agreement or by law, all
notices or other communications required or permitted by this Agreement
or by law to be served on or delivered to any Party to this Agreement shall
be delivered as follows:

Defendants:

JERRY’S SUPERMARKETS, INC.
AND JSM DEVELOPMENT COMPANY, L.P.
c / o Baxter W. Banowsky, Esq.
Banowsky & l_/evine, P.C.
12801 N. Central Expressway, Suite 1700
Dallas, TX 75243
Or
bwb ¢Dbanows .corn

To Plaintiff:

Douglas S. Schapiro, Esq.
Schapiro Law Group, P.L.

21301 Powerline Road, Suite 106
Boca Raton, FL 33433

Or

Schapir@schapirolawgroup. corn

6.2 A Party may change such address for the purpose of this
paragraph by giving timely written notice of such change to all other
Parties to this Agreement in the manner provided in this paragraph.

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 6 of 12 Page|D 46

7 . Free Will

7. 1 The Parties acknowledge that each has had an opportunity to
consult with counsel of their own choosing concerning the meaning,
import, and legal significance of this Agreement, and that each has done
so to the extent desired. In addition, the Parties acknowledge that they
each have read this Agreement, as signified by their signatures hereto, and

are voluntarily executing the same after having had the opportunity to
seek the advice of counsel for the purposes and consideration herein
expressed.

8. M.iscellaneous Terms and Conditions

8.1 This Agreement contains the complete settlement agreement
between the Parties. Any and all prior agreements, representations,
negotiations, and understandings between the Parties, oral or Written,
express or implied, with respect to the subject matter hereof are hereby
superseded and merged herein.

8.2 This Agreement may be executed in counterparts or by copies
transmitted by facsimile or email, all of which shall be given the same force
and effect as the original.

8.3 This Agreement may be modified only by a written document
signed by all of the Parties. No waiver of this Agreement or of any of the
promises, obligations, terms, or conditions hereof shall be valid unless it
is written and signed by the Party against whom the waiver is to be
enforced.

8.4 This Agreement shall be binding upon the Parties hereto,
their predecessors, successors, parents, subsidiaries, affiliates, assigns,
agents, directors, attorneys, officers, families, heirs, spouses, and
employees

8.5 If any provision of this Agreement shall be finally determined
to be invalid or unenforceable under applicable law by a court of competent
jurisdiction, that part shall be ineffective to the extent of such invalidity or
unenforceability only, without in any way affecting the remaining parts of
said provision or the remaining provisions of this Agreement.

8.6 The Parties acknowledge that they have reviewed this
Agreement in its entirety and have had a full opportunity to negotiate its
terms, and therefore waive all applicable rules of construction that any
provision of this Agreement should be construed against its drafter and
agree that all provisions of the Agreement shall be construed as a whole,
according to the fair meaning of the language used.

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 7 of 12 Page|D 47

8.7 Plaintiff represents that, other than the Action, he has not
filed or authorized the filing of any complaints, charges, or lawsuits against
Defendants with any federal, state, or local court, governmental agency, or
administrative agency relating to the subject Facilities, and that if,
unbeknownst to Plaintiff, such a complaint, charge, or lawsuit has been
filed on his behalf, he or it will use his or its best efforts to cause it
immediately to be withdrawn and dismissed with prejudice.

8.8 The parties and their Counsel agree to execute any and all
further documents and perform any and all further acts reasonably
necessary or useful in carrying out the provisions and purposes of this
Agreement. '

8.9 In any action or other proceeding to enforce rights under this
Agreement, the prevailing Party shall recover from the losing party all
attorneys’ fees, litigation expenses, and costs.

8. 10 The Parties agree that any ambiguities in this Agreement shall
not be construed against the drafter of the Agreement.

8.11 The Parties acknowledge that all Recitals and / or “WHEREAS”
clauses preceding paragraph 1 are incorporated as a material part of this
Agreement.

8.12 This Agreement is entered into in, and shall be governed by
and construed and interpreted in accordance with the substantive laws of
the State of Texas.

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 8 of 12 Page|D 48

IN WITNESS WHEREOF, the Parties have executed this agreement
as of the date(s) set forth below:

l j ja
.»> KW C©
DATED; septembe ,2018 t /k `

KATELYN HANKS

DATED; September __, 2018
For: JERRY’S SUPERMARKETS, INC.

 

Title:

 

DATED: September _, 2018
For: JSM DEVELOPMENT COMPANY, L.P.

 

Case 3:18-cV-O2O79-S Document 11-1 Filed 10/30/18 Page 9 of 12 Page|D 49

IN WlTNESS WHEREOF, the Parties have executed this agreement
as of the date(s] set forth below:

DATED: September ,2018

 

KATELYN HANKS

. ' 0
DATED: september¥k{ 2018 %MOY/H

For; JERRY's sUPERMARKETs, my

Title:

  

DATED: Septembei*’_?_é 2018 %Wf 7”°£%

For; .JsM oEvElfdPMENT co ANY, L.P.

 

Case 3:18-cV-O2O79-S Document11-1 Filed 10/30/18 Page 10 of 12 Page|D 50

EXHIBIT A

For purposes of this Agreement, “2010 ADAAG standards” refers to the
ADA Accessibility Guidelines 28 C.F.R. Pt. 36, App. A.

The following modifications are to be made by Defendant JSM
DEVELCPMENT COMPANY, L.P.:

(i) A total of three (3) accessible parking spaces shall be required for
the Property. At least one accessible parking space shall be a van
accessible parking space in compliance with section 502.2 of the
2010 ADAAG Standards and be identified as a van accessible
parking space in compliance with section 502.6 of the 2010
ADAAG standards

(ii) All accessible parking spaces shall fully comply with section 502
of the 2010 ADAAG standards

(iii) lt is agreed that the current cross-slope of any access route on
the Property is at the lowest maximum cross slope technically
feasible and that it is not readily achievable to modify the
surfaces of the access route inside or on the exterior of the
Property.

The following modifications are to be made by Defendant JERRY’S
SUPERMARKETS, INC.:

(iv) It is agreed it is not readily achievable to modify the counters
(fresh food and meat counters) where goods and services are
transacted to fully comply with section 904.4 of the 20 10 ADAAG
standards As a readily achievable alternative, a sign shall be
posted in a visible area on or about the counter Where financial
transactions occur stating, “Assistance Available” and containing
the International Symbol of Accessibility. Moreover, a policy shall
be enforced having an employee bring the items across the
counter to the disabled patron.

(v) Regarding the customer service counter near the Corona Sign, it
is agreed it is not readily achievable to modify the counter where
goods and services are transacted to fully comply with section
904.4 of the 2010 ADAAG standards As a readily achievable
alternative, a sign shall be posted in a visible area on or about
the counter where financial transactions occur stating,
“Assistance Available” and containing the International Symbol
of Accessibility. Moreover, a clipboard shall be made available to
disabled patrons

o In the alternative to a sign and clipboard, a hinged drop-
down counter may be installed. This counter shall be
placed at the proper height and utilize the proper
dimensions in compliance with section 904 of the 2010

9

Case 3:18-cV-O2O79-S Document11-1 Filed 10/30/18 Page 11 of 12 Page|D 51

(Vi)

(Vii)

(viii)

ADAAG standards When the drop-down counter is folded
up, a sign shall be affixed in a visible location which
contains the International Symbol of Accessibility.

lt is agreed it is not readily achievable to maintain a minimum
36-inch-wide access route to all publicly accessible areas of the
store. As a readily achievable alternative, it shall be permitted to
have the clear width of the accessible route inside the store
decrease to a minimum width of 32 inches for a maximum
distance of 24 inches Otherwise, a policy of maintaining an
accessible route with a minimum clear width of 36 inches to all
publicly accessible areas of the store shall be enforced.

lt is agreed it is not readily achievable to modify the height of
every credit card device so that the actionable mechanism has a
maximum height of 48 inches above the finished floor. As a
readily achievable alternative, Defendant shall choose one check-
out aisle to be a designated accessible check out aisle.

o The height of the actionable mechanisms of the credit card
machine and / or input devices in the designated accessible
check out aisle shall be modified so the actionable
mechanisms and/ or input device has a forty-eight (48)
inch maximum height above the finished floor.

0 Defendant shall post a sign in a visible location at the front
of the designated accessible check out aisle containing the
International Symbol of Accessibility and stating,
“Accessible Check out Aisle”.

o Defendant shall enforce a policy of maintaining a minimum
36-inch clear width for the designated accessible check out
aisle.

lt is agreed it is not readily achievable to modify the double doors
to the accessible restroom area so the minimum clear width of
each door is at least 32 inches and in compliance with section
404.2.3 of the 2010 ADAAG Standards.

o As a readily achievable alternative, no modifications are
necessary to the double doors and they shall be permitted
to each have an individual width of less than 32 inches A
sign shall be posted adjacent to the door containing the
International Symbol of Accessibility and stating,
“Assistance Available Upon Request”. Defendant shall
enforce a policy of having an employee hold one door open
for a disabled patron upon request.

RESTROOMS

(i)

Signage shall be posted adjacent to each accessible restroom
door in compliance with sections 216.8 and 703 of the 2010
ADAAG Standards.

10

Case 3:18-cV-02079-S Document11-1 Filed 10/30/18 Page 12 of 12 Page|D 52

(ii) The door hardware to the restroom doors shall be modified, so
the door hardware complies with section 309.4 of the 2010
ADAAG standards

(iii) Controls for the faucets of the sink shall comply with section 309
of the 2010 ADAAG standards

(iv] At least one (l) sink in each accessible restroom shall be
modified, so it has adequate knee and toe clearance in
compliance with section 306 of the 2010 ADAAG Standards.

(v) Grab bars shall be installed adjacent to the accessible toilets in
the restroom and the grab bars shall comply with section 609 of
the 2010 ADAAG standards and shall be configured in a manner
consistent with section 604.5 of the 2010 ADAAG standards

(vi] The toilet shall be modified, so the flush control is on the open
side of the toilet room.

(vii) The height of the paper towel dispenser or other hand drying
device shall be modified, so its actionable mechanism has a
maximum height of 48 inches above the finished floor.

ll

